DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
This action is in response to the applicant’s filing on November 22, 2019. Claims 1-14 are pending and examined below. 

Priority
Acknowledgment is made of applicant’s claim for foreign to German Patent Application No. DE 102018009433.3, filed November 30, 2018.

Claim Objections
Claim 1 is objected to because of the following informalities: the recitation “adapting the virtual and/or virtual speed position” is grammatically incorrect and the claim is lacking a transitional phrase separating the preamble and body. Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Claims 1-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claims 1-14 are directed to the abstract idea of collecting data related to an object in a vehicle’s surroundings, and making a judgment/evaluation of a either a virtual position or speed of the object based on the collected data related to the object and collected data related to the vehicle or another vehicle, which is an abstract idea under its broadest reasonable interpretation because the claimed invention is directed to an observation or judgment. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements are either directed to insignificant extra-solution activity, i.e. data gathering, or generic hardware recited at a high level of generality, i.e. a control system, an electronic control unit, a surroundings sensor, etc., that provide conventional computer functions that do not add meaningful limits to practicing the abstract idea. 
Claim 1 recites a control system for use in a host motor vehicle for detecting an object in the surroundings of the host motor vehicle, associating a virtual position and/or virtual speed with the object, and adapting the virtual position and/or virtual speed of the object based on driving-related information concerning another vehicle or the host motor vehicle in order to determine an instantaneous position or speed of the object. Under it its broadest reasonable interpretation, the claim recites a mental process because determining an object’s position or speed is of judgments or observations, and judgments and observations made on the basis of collected data are examples of abstract ideas. The additional element of collecting surroundings data is a form of data gathering which is insignificant extra-solution activity. The performance of the claimed limitations virtually does not impose meaningful limits on the claimed invention because performing the determining of an object’s position or speed virtually is a version of the “apply it” standard. Lastly, the additional elements of the generic hardware of claim 1 are recited at a high level of generality such that they do not impose meaningful limits on practicing the claimed invention.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea because looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.
Claims 2-12 depend on claim 1 but do not render the claimed invention eligible because they are directed to insignificant additional elements primarily directed to additional data gathering steps or mental steps directed to the above described observation or judgment. Claim 12 recites specific structure for the surroundings sensor, notably, a radar or lidar sensor, however, this limitation does not render the claimed invention eligible because the sensors are well-known and routine in the art of object detection. 
Independent claims 13 and 14 are rejected under the same rationale as claim 1 because the claims recite nearly identical subject matter but for insignificant differences.
Claims 1-14 are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 14, the recitation “A control method…wherein the control system comprises at least the following steps…” is vague and indefinite. The claim is first directed to a method, however, the claim then appears to be directed to defining the features of a control system. Control systems typically do not comprise method steps. Applicant appears to be conflating two different statutory categories, notably, a method and an apparatus, rendering the claim vague and indefinite. It is therefore unclear what is being claimed in light of Applicant’s original disclosure.
Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5, 6, 9, and 12-14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mori et al., US 20180356820 A1, hereinafter referred to as Mori.
As to claim 1, Mori discloses a control system (10) which for use in a host motor vehicle (12) is configured and intended for determining a position and/or a speed of an object in the surroundings of the host motor vehicle (12), based on surroundings data that are obtained from at least one surroundings sensor (14, 16, 18) situated on the host motor vehicle, wherein the at least one surroundings sensor (14, 16, 18) is configured for providing to an electronic control unit (20) of the control system (10) at least information concerning objects and/or driving-related information concerning other motor vehicles in an area (20, 22, 24) in front of, to the side of, and/or behind the host motor vehicle (12), and wherein the control system (10) is at least configured and intended for 
detecting an object (28) in the surroundings of the host motor vehicle (12), based on the provided surroundings data (Object recognition – See at least Abstract), 
associating a virtual position and/or a virtual speed with the object (28), based on the provided surroundings data (Object data including speed and position – See at least ¶21. Examiner notes Mori performs this virtually because it is performed as part of a computerized vehicle control system.), and 
adapting the virtual and/or the virtual speed position associated with the object (28), based on driving-related information concerning another motor vehicle (26) and/or based on driving-related information concerning the host motor vehicle (12), in order to determine an instantaneous position and/or an instantaneous speed of the object (28) (Correlate object data with host vehicle data, i.e. “adapting” – See at least ¶36; Create updated object data, i.e. instantaneous position and/or speed – See at least ¶58).
Independent claim 14 is rejected under the same rationale as claim 1 because the claims recite nearly identical subject matter but for insignificant differences.

As to claim 5, Mori discloses the object (28) includes multiple subareas, wherein the object reflects electromagnetic waves at least on one of the subareas, and wherein the control system is further configured and intended for detecting the object (28) in the surroundings of the host motor vehicle as a selection from a plurality of objects and/or as a selection from one of the subareas of the object (28) (Object detection by receiving reflected waves – See at least ¶21. Examiner notes every three-dimensional object can be subdivided into various subareas. Examiner notes object detection is necessarily performed based on a “subarea” because it’s only the portion of the object that is facing the sensor that can reflect back electromagnetic waves in order for a sensor to detect the object.).

As to claim 6, Mori discloses determining the virtual position and/or the virtual speed of the object (28) based on mirrorings and/or reflections of a signal of the at least one surroundings sensor (14, 16, 18) (Reflected waves, i.e. emitted signals – See at least ¶21).

As to claim 9, Mori discloses determining the instantaneous position and/or the instantaneous speed of the object (28) as the ratio of the virtual speed of the object (28) to the instantaneous speed of the host motor vehicle (12) (Relative velocity, i.e. ratio of speed of object to speed of host motor vehicle, part of object detection – See at least ¶5).

As to claim 12, Mori discloses the at least one surroundings sensor (14, 16, 18) includes a radar sensor and/or a lidar sensor (Radar or lidar – See at least ¶22).

As to claim 13, Mori discloses a motor vehicle comprising the control system of claim 1 (Motor vehicle – See at least ¶2).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Mori et al., US 20180356820 A1, in view of Golov, US 20190382004 A1, hereinafter referred to as Mori, and Golov, respectively.
As to claim 2, Mori discloses the driving-related information concerning the host motor vehicle (12) includes at least one instantaneous speed of the host motor vehicle (12) (Velocity – See at least ¶24).
Mori fails to explicitly disclose and wherein the driving-related information concerning the other motor vehicle (26) includes at least one instantaneous speed of the other motor vehicle (26). However, Golov teaches driving-related information concerning the other motor vehicle (26) includes at least one instantaneous speed of the other motor vehicle (Detect surrounding vehicle speed – See at least ¶71).
Mori discloses detecting an object present in the surroundings of a host vehicle. Golov teaches determining the speeds of various detected objects in building a map of a dynamic environment like the surroundings contemplated by Mori.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Mori and include the feature of driving-related information concerning an other motor vehicle (26) includes at least one instantaneous speed of the other motor vehicle, as taught by Golov, because detecting surrounding other vehicle’s speed is a well-known consideration when building a dynamic environment like the surroundings contemplated by Mori to perform object detection.

As to claim 10, Mori fails to explicitly disclose the object (28) is a further motor vehicle and/or a road sign and/or a sign gantry and/or a virtual object. However, Golov teaches the object (28) is a further motor vehicle and/or a road sign and/or a sign gantry and/or a virtual object (Stop sign – See at least ¶47).
Mori discloses detecting an object present in the surroundings of a host vehicle. Golov teaches determining the speeds of various detected objects in building a map of a dynamic environment like the surroundings contemplated by Mori, further including determining object type.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Mori and include the feature of the object (28) is a further motor vehicle and/or a road sign and/or a sign gantry and/or a virtual object, as taught by Golov, because road signs are a well-known and routine type of object to be detected in the object detection art.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Mori et al., US 20180356820 A1, in view of Frazzoli et al., US 20180259968 A1, hereinafter referred to as Mori, and Frazzoli, respectively.
As to claim 3, Mori fails to explicitly disclose the object (28) is situated at least partially outside a direct detection range of the at least one surroundings sensor (14, 16, 18). However, Frazzoli teaches the object (28) is situated at least partially outside a direct detection range of the at least one surroundings sensor (14, 16, 18) (Object outside sensor range – See at least ¶73 and Fig. 2. Examiner notes outside a sensor range meets is “at least partially outside a direct detection range.”).
Mori discloses detecting an object present in the surroundings of a host vehicle. Golov teaches determining the speeds of various detected objects in building a map of a dynamic environment like the surroundings contemplated by Mori.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Mori and include the feature of the object (28) is situated at least partially outside a direct detection range of the at least one surroundings sensor (14, 16, 18), as taught by Frazzoli, because encountering obstacles outside a detectable sensor range is a common occurrence when operating a vehicle on a roadway.

As to claim 4, Mori fails to explicitly disclose the object (28) is situated completely outside a direct detection range of the at least one surroundings sensor (14, 16, 18).  However, Frazzoli teaches the object (28) is situated completely outside a direct detection range of the at least one surroundings sensor (14, 16, 18) (Object outside sensor range – See at least ¶73 and Fig. 2.).
Mori discloses detecting an object present in the surroundings of a host vehicle. Frazzoli teaches detecting objects present in the surroundings of a host vehicle and contemplates scenarios where objects may be present beyond the detectable range of a surroundings sensor.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Mori and include the feature of the object (28) is situated at least partially outside a direct detection range of the at least one surroundings sensor (14, 16, 18), as taught by Frazzoli, because encountering obstacles outside a detectable sensor range is a common occurrence when operating a vehicle on a roadway.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Mori et al., US 20180356820 A1, in view of Nehmadi, US 20210129868 A1, hereinafter referred to as Mori, and Nehmadi, respectively.
As to claim 7, Mori fails to explicitly disclose analyzing the mirrorings and/or the reflections for detecting the object (28) and/or for determining the virtual position and/or the virtual speed of the object (28) with regard to their respective signal strength. However, Nehmadi teaches analyzing the mirrorings and/or the reflections for detecting the object (28) and/or for determining the virtual position and/or the virtual speed of the object (28) with regard to their respective signal strength (Determine whether received signals are of sufficient intensity, i.e. “signal strength” – See at least ¶361).
Mori discloses detecting an object present in the surroundings of a host vehicle. Nehmadi teaches detecting objects present in the surroundings of a host vehicle in part based on determining signal strength.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Mori and include the feature of analyzing the mirrorings and/or the reflections for detecting the object (28) and/or for determining the virtual position and/or the virtual speed of the object (28) with regard to their respective signal strength, as taught by Nehmadi, in order to accurately detect objects in the surroundings of a vehicle.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Mori et al., US 20180356820 A1, in view of Maucher et al., US 20210303879 A1, hereinafter referred to as Mori, and Maucher, respectively.
As to claim 8, Mori fails to explicitly disclose analyzing the plausibility of the mirrorings and/or the reflections for detecting the object (28) and/or for determining the virtual position and/or the virtual speed of the object (28). However, Maucher teaches analyzing the plausibility of the mirrorings and/or the reflections for detecting the object (28) and/or for determining the virtual position and/or the virtual speed of the object (28) (Plausibility check – See at least ¶17).
Mori discloses detecting an object present in the surroundings of a host vehicle. Maucher teaches detecting objects present in the surroundings of a host vehicle in part based on a plausibility check.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Mori and include the feature of analyzing the plausibility of the mirrorings and/or the reflections for detecting the object (28) and/or for determining the virtual position and/or the virtual speed of the object (28), as taught by Maucher, in order to accurately detect objects in the surroundings of a vehicle.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Mori et al., US 20180356820 A1, in view of Golov, US 20190382004 A1, as applied to claim 10 above, and further in view of Steinberg et al., US 20190318177 A1, hereinafter referred to as Mori, Golov, and Steinberg, respectively.
As to claim 11, the combination of Mori and Golov fails to explicitly disclose testing reflection hypotheses in each case with regard to a pair comprising the virtual object and the further motor vehicle and/or the road sign and/or the sign gantry, in order to distinguish the virtual object from the further motor vehicle and/or the road sign and/or the sign gantry. However, Steinberg teaches testing reflection hypotheses in each case with regard to a pair comprising the virtual object and the further motor vehicle and/or the road sign and/or the sign gantry, in order to distinguish the virtual object from the further motor vehicle and/or the road sign and/or the sign gantry (Use reflection hypotheses to differentiate roadway, i.e. object, and road sign – See at least ¶253).
Mori discloses detecting an object present in the surroundings of a host vehicle. Golov teaches determining the speeds of various detected objects in building a map of a dynamic environment like the surroundings contemplated by Mori, further including determining object type. Steinberg teaches using reflection hypotheses to further identify objects in a vehicle’s surroundings.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Mori and Golov and include the feature of testing reflection hypotheses in each case with regard to a pair comprising the virtual object and the further motor vehicle and/or the road sign and/or the sign gantry, in order to distinguish the virtual object from the further motor vehicle and/or the road sign and/or the sign gantry, as taught by Steinberg, to improve object detection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lail Kleinman whose telephone number is (571)272-6286. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on (571)272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAIL A KLEINMAN/Primary Examiner, Art Unit 3668